Exhibit 99.1 2007 Monthly Financial Data on Consolidated Resources Health Care Fund II – Mayfair Nursing Care Center, Ltd. (unaudited and in U.S. Dollars other than patient days data) Description January February March April May June Patient Days 2,749 2,384 2,683 2,619 2,767 2,654 Revenue Routine Revenue 571,244 495,476 557,582 543,923 574,915 550,612 Ancillary Revenue 191,552 173,430 236,687 247,373 234,643 218,962 Part B Revenue 36,793 36,008 22,158 18,739 40,617 20,827 Other Operating Revenue 4,852 4,673 5,664 4,743 2,867 4,495 Gross Revenue 804,441 709,587 822,091 814,778 853,042 794,896 Total Deductions from Revenue 116,900 80,169 72,359 118,535 104,187 73,402 Net Revenue 687,541 629,418 749,732 696,243 748,855 721,494 Operating Expenses Salaries & Related Taxes 365,814 320,396 358,683 345,211 356,870 352,791 Benefits 30,372 29,198 28,634 27,702 29,739 28,150 Nursing Contract Services 143 143- 65- Admin Comp 8,902 9,309 30,506 9,867 10,154 9,092 Supplies 79,400 74,650 96,429 93,057 110,574 78,163 R&M 1,255 1,565 2,760 3,497 1,976 849 Contract Services 17,668 6,777- 4,738- 213- 6,406- 13,271- Workers Comp 16,510 16,510 16,510 13,896 12,489 12,379 Prop/Liab Insurance 15,906 15,907 5,261 16,454 13,377 13,377 Taxes 28,410 25,954 27,807 25,628 26,242 25,484 Other Expenses 66,303 61,482 59,416 51,172 27,417 60,382 Non-Operating Expenses Management Fees 37,300 28,548 37,487 34,812 37,443 36,075 Depreciation and Amort. 18,480 18,480 18,480 18,480 18,480 18,480 Interest Expense 7,533 7,502 7,471 7,526 7,443 7,402 Rent & Lease Expense 3,883 1,441 2,831 2,522 1,355 775 Other Expenses 2,786 - 150 Pre Tax Profit 22,212 25,396 62,195 46,632 101,702 91,281
